Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berenyi.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berenyi.
Berenyi discloses a triangular frame of tubular members (30-32) covered by a mesh (35), as claimed. With respect to claim 10, it is submitted that, while Berenyi is silent as to the material of the mesh, fabric is a well-known and customary mesh material. 
3.	Claim(s) 1, 2, 4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schilling.
Schilling discloses a square frame (2, 7) covered by a mesh fabric (10), as claimed. With respect to claim 2, see figure 4. 
s 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claims 1 and 10 in view of Page or Witt (9,562,350).
Claims 5 and 12 differ from claim 1 in recitation of a filtration material filling the inner space.
It is known to fill the space in a frame with filtration material, as exemplified by Page in an embodiment similar to Schilling (67) and Witt ‘350 in an embodiment similar to Berenyi (70). It would therefore have been obvious for one skilled in the art to add a further filtration material to Schilling or Berenyi, to further capture contaminants that may be present. 
5.	Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claims 1 and 10 in view of McInnis.
Claims 11 and 13 differ from claims 1 and 10 in recitation of the mesh being two layers of fabric with filtration material between them. It is known to form a fabric mesh of two layers with a filtering material, as disclosed by McInnis (42, 44, 46). It would therefore have been obvious for one skilled in the art to form the screens of Schilling or Berenyi in two layers with a filter material between them, to further capture contaminants that may be present.
6.	Claims 6-9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 5 and 13 above, and further in view of McInnis.
Claims 6-9 and 14-17 differ from claims 5 and 13 in recitation of the filter material being activated carbon. Activated carbon is a well-known filtration material, as . 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references of interest include Schneider, Sasaki, Happel, Witt (7,922,916), Horner and Wilkie.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778